Filed 2/16/22 Naganuma v. Windsor Oakridge Healthcare Center CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 GARY NAGANUMA, et al.,
      Plaintiffs and Respondents,
                                                       A162113
 v.
 WINDSOR OAKRIDGE                                      (Alameda County
 HEALTHCARE CENTER, LP,                                Super. Ct. No.
 et al.,                                               RG20062602)
      Defendants and Appellants.


        Defendants Windsor Oakridge Healthcare Center, LP d.b.a.
Windsor Healthcare Center of Oakland, Brookdale Healthcare
and Wellness Centre, LP d.b.a. Brookdale Healthcare and
Wellness Center and d.b.a. Windsor Healthcare Centre of
Oakland, SF Management Co., LLC, and Boardwalk West
Financial Services, LLC (collectively, “Windsor”) appeal from an
order denying their petition to compel arbitration of this civil
action filed by Gary Naganuma’s estate and his heirs, wife
Debbie Naganuma and daughter Allison Naganuma (collectively,
“plaintiffs”) based on the care Gary1 received as a resident in a


        Because the plaintiffs share the same last name, we use
        1

first names to ease the task of the reader.

                                                1
skilled nursing facility they owned and operated. (Code of Civ.
Proc., §§ 1281.2, 1294.)2 We agree with the trial court that the
plaintiffs are not bound by an arbitration agreement signed by
Debbie admitting Gary into Windsor’s facility, because Windsor
did not prove that Debbie had the authority to act as Gary’s
agent for this purpose. We also conclude the trial court, and not
the arbitrator, properly made this determination. We affirm.
                        I. BACKGROUND
      On May 28, 2020, plaintiffs filed a civil complaint alleging
causes of action against Windsor for negligence, negligent
infliction of emotional distress, elder abuse, violation of statutory
rights, wrongful death and violation of the right to inspect and
copy medical records. The complaint alleged that Gary was
admitted to a skilled nursing facility in 2019 at the age of 66 for
rehabilitation following the partial amputation of his foot due to
diabetes, and that he died after a series of physical ailments
culminating in sepsis caused by a bed sore.
      Windsor filed a motion to compel arbitration, alleging that
Debbie, as Gary’s authorized representative, had signed a
separate arbitration agreement on his behalf in connection with
his admission to the Windsor facility. They attached the
arbitration agreement signed by Debbie, in which she certified,
“By virtue of Resident’s consent, instruction and/or durable power
of attorney, I hereby certify that I am authorized to act as
Resident’s agent in executing and delivering of this arbitration



      Further statutory references are to the Code of Civil
      2

Procedure.
                                  2
agreement. I acknowledge that the facility is relying on this
representation.” Windsor did not present any evidence that
Debbie was a conservator or guardian of Gary, that Gary was
incapacitated in any way at the time of his admission, or that
Debbie was acting pursuant to a power of attorney.
      Plaintiffs opposed the motion to compel arbitration,
arguing, among other things, that the arbitration agreement was
not enforceable because it was not signed by Gary or by anyone
acting with authority to sign it on his behalf. The trial court
denied the motion to compel, ruling that there was no enforceable
agreement as to plaintiffs. The court further ruled that assuming
that Debbie had agreed to arbitration of her own claims by
signing the agreement, the agreement was unenforceable as to
her pursuant to section 1281.2, subdivision (c), because rulings in
an arbitration of Debbie’s claims could conflict with jury findings
as to Gary and Allison.
                          II. DISCUSSION
      A. Delegation Clause
      The fundamental question presented by the motion to
compel arbitration was whether Gary agreed to arbitrate this
controversy with Windsor when he did not personally sign the
arbitration agreement, i.e., whether Debbie had authority to
agree to arbitration on Gary’s behalf. As a threshold matter,
Windsor argues that the court did not have the authority to
resolve this issue because it had been delegated to the arbitrator
under the arbitration agreement. We disagree.




                                 3
      When the delegation issue is based solely on the language
of the arbitration agreement itself, we review the issue de novo.
(Ajamian v. CantorCO2e (2012) 203 Cal.App.4th 771, 782 & fn. 5
(Ajamian).) Here, the parties offered no extrinsic evidence on the
issue of delegation beyond the language of the agreement, so we
apply a de novo standard.3
      Windsor acknowledges that the trial court, not the
arbitrator, is generally presumed to have the authority to resolve
challenges to the enforceability of an arbitration clause, such as
unconscionability. (E.g., Rent-A-Center West, Inc. v. Jackson
(2010) 561 U.S. 63, 68 (Rent-A-Car).) It argues that the
arbitrator should have determined the enforceability of the
arbitration clause in this case, citing the rule that the parties
may agree to delegate this power to the arbitrator when the
language they use is “clear and unmistakable.” (Tiri v. Lucky
Chances, Inc. (2014) 226 Cal.App.4th 231, 242; see also Henry
Schein, Inc. v. Archer & White Sales, Inc. (2019) ___ U.S. ___ [139
S.Ct. 524, 529] (Schein); First Options of Chicago, Inc. v. Kaplan
(1995) 514 U.S. 938,
944–945.) Windsor points to language in the arbitration
agreement that states, “The Arbitrator, and not any federal,
state, or local court or agency, shall have exclusive authority to


      3 Plaintiffs suggest that when the underlying evidence
regarding a third party’s authority to sign an arbitration
agreement on behalf of another is in dispute, we should review
the court’s ruling for substantial evidence. But they acknowledge
that in this case, there is no conflict in the evidence. In any
event, we would reach the same result if we applied a substantial
evidence standard.
                                  4
resolve any dispute relating to the interpretation, applicability,
enforceability, or formation of this Agreement, including, but not
limited to, any claim that all or part of this Agreement is void or
voidable.”
      The language cited by Windsor would be clear and
unmistakable evidence of an intent to delegate the issue of
arbitrability from the court to the arbitrator if it had been
demonstrated that Gary actually entered into the arbitration
agreement which contains the delegation clause. (Rent-A-Center,
supra, 561 U.S. at pp. 70–71; cf. Ajamian, supra, 203 Cal.App.4th
at p. 784.) But although California has a strong policy favoring
arbitration, there is no public policy favoring the arbitration of
disputes the parties did not agree to arbitrate. (Aanderud v.
Superior Court (2017) 13 Cal.App.5th 880, 890.) When a party
seeks to compel arbitration, the trial court—not the arbitrator—
must initially determine in a summary proceeding whether an
agreement to arbitrate exists. (§ 1281.2; Rosenthal v. Great
Western Fin. Securities Corp. (1996) 14 Cal.4th 394, 413
(Rosenthal); see Schein, supra, ___U.S. ___ [139 S.Ct. 524, 530].)
“To presume arbitrability without first establishing,
independently, consent to arbitration is to place the proverbial
cart before the horse.” (Sandquist v. Lebo Automotive, Inc. (2016)
1 Cal.5th 233, 252.)
      Case law has recognized that when claims arise from a
contract that does not itself contain an arbitration clause, the
threshold question of whether there is an agreement to arbitrate
(based, for example, on other contracts between the parties) is


                                  5
properly decided by the court and not the arbitrator,
notwithstanding the existence of a delegation clause in the
contract containing the arbitration provision. (See Banc of
California, National Assn v. Superior Court (2021) 69
Cal.App.5th 357, 369–370; Moritz v. Universal City Studios
(2020) 54 Cal.App.5th 238, 248; Bautista v. Fantasy Activewear,
Inc. (2020) 52 Cal.App.5th 650, 656.) Although in this case the
contract on which the motion to compel arbitration is based
contains an arbitration clause, that clause is only effective if it
was signed by the principal or a person who had authority to bind
the principal. Otherwise, it cannot be said that the principal
agreed to arbitrate the case. (See Ahlstrom v. DHI Mortgage
Company, Ltd., LP (9th Cir. 2021) 21 F.4th 631, 634–635 [parties
cannot delegate issue of the formation of arbitration clause to
arbitrator].)
      Recently, a different Division of this Court squarely
addressed the issue of whether the court or the arbitrator should
decide arbitrability when an arbitration agreement contains a
delegation clause but there is a dispute as to whether a family
member had the authority to sign the arbitration agreement on
behalf of a resident in connection with that resident’s admission
to a convalescent home. (Theresa D. v. MBK Senior Living LLC
(2021) 73 Cal.App.5th 18, 24] (Theresa D.).) The court concluded
“there is no public policy in favor of forcing to arbitration a
person who has not agreed to it” and held the court, not the
arbitrator, properly decided the gateway issue of whether there
was an agreement to arbitrate. “In the absence of an agreement,


                                  6
made either directly by plaintiff or by one capable of binding
[him] to arbitration, there would be no basis to require plaintiff to
submit any issue to the arbitrator.” (Id. p. 26.) We agree with
the analysis in Theresa D. and conclude the court properly
determined the threshold question of whether there was an
agreement to arbitrate.
      B. Debbie was not Gary’s Agent, and Gary Did Not Agree to
Arbitrate his Claims
      Turning to the question of whether the trial court correctly
determined the merits of the motion to compel, we note that its
ruling was based not only upon the language of the arbitration
agreement, but also upon its assessment of the evidence
concerning Debbie’s signature of the agreement on Gary’s behalf,
Gary’s physical and mental condition at the time of his
admission, and the absence of any evidence that Gary gave
Debbie the authority to act on his behalf. The ruling thus
involved a weighing of the evidence and we review the trial
court’s findings for substantial evidence. (See Lopez v. Bartlett
Care Center, LLC (2019) 39 Cal.App.5th 311, 317 (Lopez).)4


      4 Because Windsor had the burden of proving the existence
of an arbitration agreement (Rosenthal, supra, 14 Cal.4th at
p. 413; Theresa D., supra, 73 Cal.App.5th at p. 24.), and because
the substantial evidence standard is “ ‘typically implicated when
a defendant contends that the plaintiff has succeeded at trial in
spite of insufficient evidence’ ” (In re Aurora P. (2015) 241
Cal.App.4th 1142, 1156, we apply a modified version of the
substantial evidence test. “ ‘Specifically, the question becomes
whether the appellant’s evidence was (1) “uncontradicted and
unimpeached” and (2) “of such a character and weight as to leave
no room for a judicial determination that it was insufficient to
                                 7
      It is undisputed that Debbie was the person who signed the
arbitration agreement on behalf of Gary, that she was not his
conservator or guardian and that she was not acting under a
power of attorney. (Compare Gordon v. Atria Management Co.,
LCC (2021) 70 Cal.App.5th 1020, 1026–1027; with Garrison v.
Superior Court (2005) 132 Cal.App.4th 253, 262–265 [adult
children who had durable power of attorney had authority to
enter into arbitration agreements on behalf of their mothers].)
This leaves the question of whether Debbie was otherwise Gary’s
agent.
      “ ‘[A]n agency relationship may arise by oral consent or by
implication from the conduct of the parties. [Citation.] However,
an agency cannot be created by the conduct of the agent alone;
rather, conduct by the principal is essential to create the
agency.’ ” (Flores v. Evergreen at San Diego, LLC (2007) 148
Cal.App.4th 581, 587–588 (Flores) [nonsignatory patient at
skilled nursing facility was not bound by arbitration agreement
because her signatory husband was not her agent]; see
also Pagarigan v. Libby Care Center, Inc. (2002) 99 Cal.App.4th
298, 301–302 [comatose mother not bound by nursing home
arbitration agreement signed by daughters because there was no
evidence mother authorized daughters to act as her agents].)”
(Lopez, supra, 39 Cal.App.5th at p. 318; see also Golinger v. AMS
Properties, Inc. (2004) 123 Cal.App.4th 374, 376–377 [daughter




support a finding.” ’ ” (Valero v. Board of Retirement of Tulare
County Employees' Assn. (2012) 205 Cal.App.4th 960, 966.)
                                 8
whom the mother allowed to make medical decisions for her did
not have authority to bind her to arbitration agreement].)
      As the trial court recognized, while there was evidence from
which it could be inferred that Debbie had represented that she
was Gary’s agent when she signed the arbitration agreement (the
agreement said as much), there was no evidence from which the
court could infer that Gary authorized Debbie to act on his
behalf. Thus, there was no evidence that Gary, who apparently
was in full possession of his capacities, was bound by the
arbitration agreement signed by Debbie.
      We are again guided by Theresa D., supra, 73 Cal.App.5th
18, in which the court found the plaintiff, a resident of a
residential care facility for the elderly who brought claims
against the facility for elder abuse and neglect, was not bound by
an arbitration agreement signed by her daughter. The court
assumed that the daughter had the authority to place her mother
in the facility, but concluded that this authority did not translate
into authority to enter into an arbitration agreement. (Id. at
p. 27.)
      Windsor cites Bolanos v. Khatarian (1991) 231 Cal.App.3d
1586, 1591 (Bolanos) for the proposition that one spouse can bind
the other to arbitration. The situation in that case is completely
distinguishable from the one before us. There, a wife, husband,
and child all alleged medical malpractice against the obstetrician
who delivered the child for injuries suffered during the delivery.
Wife, who was the patient, signed an arbitration agreement that
purported to cover all claims arising from medical malpractice,


                                  9
and this was held sufficient to require the arbitration of
husband’s claims for medical malpractice, even though he was a
nonsignatory to the agreement. Nothing in Bolanos suggests
that husband, who was not the patient, could have bound the
wife to arbitrate her own claims had she not personally signed
the arbitration agreement. (Ibid.)
      Nor is Windsor assisted by Hutcheson v. Eskaton Fountain
Wood Lodge (2017) 17 Cal.App.5th 937, 941 (Hutcheson), which
affirmed the denial of a motion to compel arbitration on the
ground that the decision to admit a resident to a residential care
facility was a “health care decision” and the relative who signed
the admission and arbitration agreements had a power of
attorney that did not include health care decisions. (Id. at
p. 957.) Hutcheson involved the proper scope of a power of
attorney, which is not before us, and does not suggest that a
relative acting without a power of attorney for healthcare
decisions may bind a resident to arbitration.
      Windsor argues that Hutcheson supports its position
because it concludes that an arbitration agreement signed in
connection with an admission to a convalescent facility is a
“health care decision,” and spouses are entitled to make “health
care decisions” on behalf of each other. A similar argument was
rejected in Theresa D., in which the court noted, “[a]lthough a
family member may place a person in [a residential care facility
for the elderly] in appropriate circumstances (22 Cal. Code Regs.,
§ 87101(r)(3)), the governing statutes and regulations say nothing
about allowing the family member to waive the resident’s legal


                                10
right to seek redress through the courts.” (Theresa D., supra, 73
Cal.App.5th at p. 31.)
      C. There is No Enforceable Arbitration Agreement as to
Allison
      Windsor argues that Gary’s daughter Allison is bound by
the arbitration agreement signed by his wife, Debbie, relying
upon language in that agreement stating that it is applicable to
Gary’s heirs. Because we conclude Debbie did not have the
authority to bind Gary to arbitration, there was no agreement to
arbitrate to be extended to Allison. (Cf. JSM Tuscany, LLC v.
Superior Court (2011) 193 Cal.App.4th 1222, 1239; Ruiz v.
Podolsky (2010) 50 Cal.4th 838, 841 [nonsignatories bound by
extant arbitration agreements; no dispute about signatories’
authority to sign agreements].)
      D. There is No Enforceable Agreement as to Debbie
      Windsor finally argues that the trial court should have
ordered the case to arbitration on Debbie’s claims. We disagree.
      The trial court found that although Debbie had signed the
arbitration agreement, it could not be enforced against her
because (1) the agreement was unconscionable in that Debbie
was “rushed” through the process of signing it and did not have a
chance to review the documents or knowingly waive her right to a
jury trial; (2) there was a possibility of conflicting rulings if
Debbie’s claims were arbitrated because the claims of Gary and
Allison were not subject to arbitration and presented common
issues of law and fact; and (3) the arbitration agreement was not
in the format required by section 1295, which governs a “contract


                                  11
for medical services.” We conclude the court did not abuse its
discretion in concluding the second factor applies.
      Section 1281.2, subdivision (c) provides that arbitration will
be ordered when there is an agreement to arbitrate unless “[a]
party to the arbitration agreement is also a party to a pending
court action or special proceeding with a third party, arising out
of the same transaction or series of related transactions and
there is a possibility of conflicting rulings on a common issue of
law or fact.” Although Windsor argues there was no possibility of
conflicting rulings, it does so on the premise that Gary and
Allison’s claims are arbitrable, which as we have explained, is
incorrect. There is no dispute the claims arise out of the same set
of operative facts as Debbie’s. (See Birl v. Heritage Care, LLC
(2009) 172 Cal.App.4th 1313, 1319–1323 [motion to compel
arbitration properly denied under § 1281.2, subd. (c) where
hospital and doctors with no arbitration agreement were involved
in same transaction as nursing home with arbitration
agreement]; Fitzhugh v. Granada Healthcare & Rehabilitation
Center, LLC (2007) 150 Cal.App.4th 469, 474 [no abuse of
discretion in denying arbitration of heirs’ wrongful death claims
under § 1281, subd. (c) when decedent’s claim for violation of
Patient’s Bill of Rights was not arbitrable and there was
possibility of inconsistent rulings].)
      Because the trial court’s ruling was correct under section
1281.2, subdivision (c), we need not consider whether the
arbitration agreement was unconscionable as to Debbie or
whether it complied with section 1295. We also note that because


                                  12
Debbie signed the arbitration agreement in her capacity as
Gary’s representative (a status that has been properly found by
the trial court not to exist), the agreement did not purport to bind
Debbie in her individual capacity. (See Goldman v. Sunbridge
Healthcare, LLC (2013) 220 Cal.App.4th 1160, 1176–1177.)
                        III. DISPOSITION
      The judgment (order denying motion to compel arbitration)
is affirmed. Costs to plaintiffs/respondents.




                                13
                                      NEEDHAM, J.




We concur.




JACKSON, P.J.




BURNS, J.




Naganuma v. Windsor Oakridge Healthcare Center / A162113
                            14